DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 02/11/2022, on an application filed on 05/21/2020. Claims 1, 3-22, and 29-42 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claim 1 is allowable. Claims 12-17, previously withdrawn from consideration as a result of a restriction requirement, requires the dependency of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of Species 2 identified in claims 12-17, as set forth in the Office Action mailed on 10/15/2021, is hereby withdrawn and claims 12-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim or claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Remarks & Claim Amendments
Independent claim 1, in the Claim Amendments (filed on 02/11/2021) has been fully considered and is persuasive due to further defining the structure limitation of the “the first and second through electrodes protrude outwardly from the body through on only the first surface of the body”.
	The 103 rejection of the claims dependent on claim 1 cited in the last office action (mailed 12/15/2021) are withdrawn.
Applicant's Amendment and Remarks (filed 02/11/2022) with respect to the 103 rejection of independent claim 21 is moot in view of the new ground(s) of rejection due to the amended limitations “wherein the first surface has different brightness from the second surface” in the claim. 
	New independent claim 29 in Applicant’s Claim Amendments (filed 02/11/2022) will be subject to rejection due to the limitations “an identifier disposed on, among the first and second surfaces, only one of the first surface or the second surface of the body”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al. (JP2004281957A and Yoichi hereinafter), in view of Kitano et al. (US 9,093,220 Bl and Kitano hereinafter).
	Regarding claim 21, Yoichi discloses a multilayer ceramic capacitor (item 11 of Fig. 1 and ¶[0030] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates multilayer ceramic capacitor 11), comprising: body including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween in a stacking direction (items 12, 13, 14, 15, 18, 19 of Fig. 1 and ¶[0033_0038_0040-0041, 0045 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates body 12 {indicated in ¶[0033_0041_0045_0047-0049]}including dielectric layers 13 {indicated in ¶[0033_0038_0045]} and first internal electrodes 14 and second internal electrodes 15 {indicated in ¶[0033_0038 & 0045} disposed with the dielectric layers 13 interposed in between in a stacking direction from major surfaces 19 to major surface 18 {indicated in ¶[0040 & 0048-0049]}), the body including a first surface and a second surface opposing each other in the stacking direction (Fig. 1 and ¶[0033_0040-0041_0045 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates body 12  including a first surface 19  and a second surface 18 opposing each other in the stacking direction); a first through electrode penetrating the body and connected to the first internal electrode (item 16 of Fig. 1 and ¶[0033-0035_0042 & 0045-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates first through electrode 16 {via hole conductor} penetrating body 12 and connected to first internal electrode 14 {indicated in ¶[0033]}); a second through electrode penetrating the body and connected to the second internal electrode (item 17 of Fig. 1 and ¶[0033-0035_0042 & 0045-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates second through electrode 17 {via hole conductor} penetrating body 12 and connected to second internal electrode 15 {indicated in ¶[0033]}); first and second external electrodes disposed on the first surface and the second surface, respectively, and each connected to the first through electrode (item 20 of Fig. 1 and ¶[0034-0035 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates first external electrode 20_19 {external electrode 20 on main surface 19} disposed on first surface 19 and second external electrode 20_18 {external electrode 20 on main surface 18} disposed on the second surface 18; where first external electrode 20_19 & second external electrode 20_18 are connected to first through electrode 16); third and fourth external electrodes disposed on the first surface and the second surface, respectively, to be spaced apart from the first and second external electrodes and each connected to the second through electrode (item 21 of Fig. 1 and ¶[0034-0035 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates third external electrode 21_19 {external electrode 21 on main surface 19} disposed on first surface 19 and fourth external electrode 21_18 {external electrode 21 on main surface 18} disposed on the second surface 18; where third external electrode 21_19 is spaced apart from the  first external electrode 20_19 and  fourth external electrode 21_18 is spaced apart from second external electrode 20_18;  and where third external electrode 21_19 & fourth external electrode 21_18 are connected to second through electrode 17).
	Yoichi discloses the claimed invention except wherein the first surface has different brightness from the second surface.
	Kitano discloses wherein the first surface has different brightness from the second surface (items 2, 3, 9, 2a2, 2a1, 6b22, 6b1 of Fig. 14 and 26:45 & 27:3-24 shows and indicates where first surface 2a2 {second principal surface} has different color from the second surface 2a1 {first principal surface} in body 2 {second principal surface 2a2 of outer layer of ceramic dielectric layer 9 with a thickness of 6b22 is differentiated by color and brightness from first principal surface 2a1 of outer layer of ceramic dielectric layer 3 with a thickness of 6b1 due to the different amounts of Mn}; therefore, Yoichi will have a multilayer ceramic capacitor where the first surface has different brightness from the second surface by incorporating the different surface brightness in the capacitor body of Kitano).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first surface has different brightness from the second surface into the structure of Yoichi. One would have been motivated in the multilayer ceramic capacitor of Yoichi and have the first surface be a different brightness from the second surface in order to reduce or prevent the occurrences of cracks by identifying the first surface that maintains the stress relaxing effects that is exhibited by the thermal shrinkage of the bottom outer layer portion between the dielectric bottom layer and the first cover portion, as indicated by Kitano in 24:43-54, 25:20-29, 26:38-62, in the multilayer ceramic capacitor of Yoichi.

Regarding claim 22, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first and second through electrodes protrude from the first surface of the body (Yoichi: Fig. 1 and claim 5 & ¶[0021_0047 & 0049]  from the J-Plat Translation shows and indicates first through electrode 16 and second through electrode 17 protrude from body 12 through the first surface 19).

	Claims 29, 30, 35, 37, 39, 40, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi in view of Kitano.
	Regarding claim 29, Yoichi discloses a multilayer ceramic capacitor (item 11 of Fig. 1 and ¶[0030] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates multilayer ceramic capacitor 11), comprising: body including a dielectric layer and first and second internal electrodes disposed with the dielectric layer interposed therebetween in a stacking direction (items 12, 13, 14, 15, 18, 19 of Fig. 1 and ¶[0033_0038_0040-0041, 0045 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates body 12 {indicated in ¶[0033_0041_0045_0047-0049]}including dielectric layers 13 {indicated in ¶[0033_0038_0045]} and first internal electrodes 14 and second internal electrodes 15 {indicated in ¶[0033_0038 & 0045} disposed with the dielectric layers 13 interposed in between in a stacking direction from major surfaces 19 to major surface 18 {indicated in ¶[0040 & 0048-0049]}), the body including a first surface and a second surface opposing each other in the stacking direction (Fig. 1 and ¶[0033_0040-0041_0045 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates body 12  including a first surface 19  and a second surface 18 opposing each other in the stacking direction); a first through electrode penetrating the body and connected to the first internal electrode (item 16 of Fig. 1 and ¶[0033-0035_0042 & 0045-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates first through electrode 16 {via hole conductor} penetrating body 12 and connected to first internal electrode 14 {indicated in ¶[0033]}); a second through electrode penetrating the body and connected to the second internal electrode (item 17 of Fig. 1 and ¶[0033-0035_0042 & 0045-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates second through electrode 17 {via hole conductor} penetrating body 12 and connected to second internal electrode 15 {indicated in ¶[0033]}); first and second external electrodes disposed on the first surface and the second surface, respectively, and each connected to the first through electrode (item 20 of Fig. 1 and ¶[0034-0035 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates first external electrode 20_19 {external electrode 20 on main surface 19} disposed on first surface 19 and second external electrode 20_18 {external electrode 20 on main surface 18} disposed on the second surface 18; where first external electrode 20_19 & second external electrode 20_18 are connected to first through electrode 16); third and fourth external electrodes disposed on the first surface and the second surface, respectively, to be spaced apart from the first and second external electrodes and each connected to the second through electrode (item 21 of Fig. 1 and ¶[0034-0035 & 0047-0049] & Explanation of Letters or Numerals from the J-Plat Translation shows and indicates third external electrode 21_19 {external electrode 21 on main surface 19} disposed on first surface 19 and fourth external electrode 21_18 {external electrode 21 on main surface 18} disposed on the second surface 18; where third external electrode 21_19 is spaced apart from the  first external electrode 20_19 and  fourth external electrode 21_18 is spaced apart from second external electrode 20_18;  and where third external electrode 21_19 & fourth external electrode 21_18 are connected to second through electrode 17).
	Yoichi discloses the claimed invention except an identifier disposed on, among the first and second surfaces, only one of the first surface or the second surface of the body.
	Kitano discloses an identifier disposed on, among the first and second surfaces, only one of the first surface or the second surface of the body (items 2, 3, 9, 2a2, 2a1, 6b22, 6b1 of Fig. 14 and 26:45 & 27:3-24 shows and indicates an identifier 9 {ceramic dielectric layer}, among first surface 2a2 {second principal surface} and second surface 2a1 {first principal surface}, only the first surface 2a2 of body 2 contains identifier 9 {second principal surface 2a2 of outer layer of ceramic dielectric layer 9 is differentiated with different color, brightness, and thickness of 6b22 from first principal surface 2a1 of outer layer of ceramic dielectric layer 3 with a thickness of 6b1}; therefore, Yoichi will have a multilayer ceramic capacitor where an identifier is disposed on only the first surface of the body by incorporating the different surfaces the capacitor body of Kitano).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an identifier disposed on, among the first and second surfaces, only one of the first surface or the second surface of the body into the structure of Yoichi. One would have been motivated in the multilayer ceramic capacitor of Yoichi and have the identifier be disposed on only one of the first surface or the second surface of the body in order to reduce or prevent the occurrences of cracks by identifying the first surface that maintains the stress relaxing effects that is exhibited by the thermal shrinkage of the bottom outer layer portion between the dielectric bottom layer and the first cover portion, as indicated by Kitano in 24:43-54, 25:20-29, 26:38-62 in the multilayer ceramic capacitor of Yoichi.
	
Regarding claim 30, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first and second through electrodes protrude outwardly from the body through the first surface (Yoichi: Fig. 1 and claim 5 & ¶[0021_0047 & 0049]  from the J-Plat Translation shows and indicates first through electrode 16 and second through electrode 17 protrude outwardly from body 12 through the first surface 19).

Regarding claim 35, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first and second internal electrodes include nickel (Yoichi: Fig. 1 and ¶[0046] from the J-Plat Translation shows and indicates first and second internal electrodes 14 & 15 include nickel).

Regarding claim 37, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes are sintered to the body (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18; Kitano: items 5a, 5b of Fig. 14 indicates external electrodes 5a & 5b are sintered to body 2).

	Regarding claim 39, modified Yoichi discloses a multilayer ceramic capacitor, wherein a thickness of the body in the stacking direction is 100 μm or less (Yoichi: items 1, 2, 6, 7, 8, 9 of Fig. 3 and ¶[0003-0007] from the J-Plat Translation shows and indicates where a conventional multilayer ceramic capacitor 1 has a component body 2 with via-hole conductor 6 connected to external electrode 8-upper & external electrode 8-lower & internal electrodes 4; and where via-hole conductor 7 connected to external electrode 9-upper & external electrode 9-lower & internal electrodes 5; and where the component body 2 of conventional multilayer ceramic capacitor 1 has a reduced thickness of 100 μm or less).

	Regarding claim 40, modified Yoichi discloses a multilayer ceramic capacitor, wherein the identifier is a dielectric layer including ceramic particles having a size different from a size of remaining ceramic particles included in the body (Kitano: items 6a, 6b21 of Fig. 14 and 27:3-24 is interpreted to indicate where identifier 9 is a dielectric layer that includes ceramic particles that have a size different from the size of the remaining ceramic particles in dielectric layers 3 included in body 2 by virtue that dielectric layer 3 in outer layer section 6b1, inner layer section 6a, and inner portion 6b21 contain a greater amount of Mn than identifier 9 {dielectric layers 9} in outer portion 6b22).

	Regarding claim 41, modified Yoichi discloses a multilayer ceramic capacitor, wherein the identifier includes ceramic particles and one or more metal oxides selected from among Ni, Mn, Cr, Mg, Y, and V, or BaSiO3 or CaSiO (Kitano: Fig. 14 and 27:3-24 is understood to indicate where identifier 9 includes ceramic particles and metal oxides selected from Mn).

	Regarding claim 42, modified Yoichi discloses a multilayer ceramic capacitor, wherein the body further includes a third surface and a fourth surface opposing each other in a width direction, and a fifth surface and a sixth surface opposing each other in a length direction (Yoichi: Fig. 1 and ¶[0032] from the J-Plat Translation shows and indicates where body 12 further includes a third surface and a fourth surface opposing each other in a width direction, and a fifth surface and a sixth surface opposing each other in a length direction, where body 12 is forming a rectangular parallelepiped).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yoichi in view of Kitano, as detailed in the rejection of claims 29 and 30 above, and in further view of Lee et al. (US 2014/0182911 A1 and Lee hereinafter).
	Regarding claim 31, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18). 
However, Yoichi and Kitano do not disclose wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm.
Lee discloses wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm (items 202, 202b of Figs. 2E-2F and ¶[0034] shows and indicates the surface roughness of external electrode 202 is in a range of 1 nm to 100 nm at  surface 202b {roughness Ra of the low rough surface 202b is equal to or less than 0.05 μm [50 nm]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the surface roughness of each of the first to fourth external electrodes are in a range of 1 nm to 100 nm by incorporating the external electrode surface structure of Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the surface roughness of the external electrode is in a range of 1 nm to 100 nm into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the surface roughness of the external electrode be in a range of 1 nm to 100 nm in order to enhance the bonding performance of the external electrodes for any follow-up plating layers, as indicated by Lee in ¶[0035], in the multilayer ceramic capacitor of modified Yoichi.

Claims 32, 33, 34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi in view of Kitano, as detailed in the rejection of claims 29 and 30 above, and in further view of Togou et al. (US 2020/0152386 A1 and Togou hereinafter), as evidenced by Ryu et al (US 2017/0345564 A1 and Ryu hereinafter).
Regarding claim 32, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18). 
However, Yoichi and Kitano do not disclose wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode.
Togou discloses wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode (items 24, 26, 36, 38, 40, 42 of Fig. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer and a Sn second plating layer in order on sintered electrode 36 {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26  includes plurality plating layer 42 that includes Ni first plating layer and a Sn second plating layer in order on sintered electrode 40 {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the first to fourth external electrodes include a first plating layer and a second plating layer layered in order on a sintered electrode by incorporating the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the external electrode include a first plating layer and a second plating layer layered in order on a sintered electrode into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the external electrode include the first plating layer and the second plating layer layered in order on the sintered electrode in order to have the first plating layer protect the sintered base electrode layer by reducing the erosion caused by the solder and provide the second plating layer to improve the wettability of the solder, as indicated by Togou in ¶[0064], in the multilayer ceramic capacitor of modified Yoichi.

Regarding claim 33, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first plating layer includes nickel (Togou: Figs. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer; and where external electrodes 26  includes plurality plating layer 42 that includes Ni first plating layer).

Regarding claim 34, modified Yoichi discloses a multilayer ceramic capacitor, wherein the second plating layer includes copper or tin (Togou: Figs. 3 and ¶[0054-0056 & 0064] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Sn second plating layer; and where external electrodes 26  includes plurality plating layer 42 that includes Sn second plating layer).

Regarding claim 36, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18; Kitano: items 5a, 5b of Fig. 14 indicates external electrodes 5a & 5b are sintered electrodes). 
However, Yoichi and Kitano do not disclose wherein the external electrode is sintered electrode including nickel.
Togou discloses wherein the external electrode is sintered electrode including nickel (items 24, 26, 36, 40 of Fig. 3 and ¶[0054-0056] shows and indicates external electrodes 24  includes sintered electrode 36 that includes Ni {base electrode layer that is a baked electrode layer that includes Ni metal, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26  includes sintered electrode 40 that includes Ni {base electrode layer that is a baked electrode layer that includes Ni metal, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the first to fourth external electrodes are sintered electrodes that include Ni by incorporating the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the external electrode is sintered electrode including nickel into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the external electrode be sintered electrode that includes nickel in order to provide a choice metal material for the sintered base electrode layer, as indicated by Togou in ¶[0054-0056], in the multilayer ceramic capacitor of modified Yoichi.
In addition, the applicant has not disclosed that having the external electrode be sintered electrode that includes nickel solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the external electrode be sintered that includes Ni metal, as shown by Togou, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 38, modified Yoichi discloses a multilayer ceramic capacitor, wherein the first to fourth external electrodes (Yoichi: Fig. 1 and ¶[0034-0035 & 0047-0049] from the J-Plat Translation shows and indicates first external electrode 20_19 & second external electrode 20_18 & third external electrode 21_19 & fourth external electrode 21_18). 
However, Yoichi and Kitano do not disclose wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm.
Togou discloses wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm (items 24, 26, 36, 38, 40, 42 of Fig. 3 and ¶[0054_0061 & 0064-0066] shows and indicates external electrodes 24  includes plurality plating layer 38 that includes Ni first plating layer from 1 μm to about 10 μm and a Sn second plating layer from 1 μm to about 10 μm and sintered electrode 36 from 0.5 μm to about 50 μm {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; and where external electrodes 26 includes plurality plating layer 42 that includes Ni first plating layer from 1 μm to about 10 μm and a Sn second plating layer from 1 μm to about 10 μm and sintered electrode 40 from 0.5 μm to about 50 μm {base electrode layer that is a baked electrode layer, where bake is sintered, as evidenced by Ryu in ¶[0002]}; therefore, modified Yoichi will have a multilayer ceramic capacitor where the thickness of each of the first to fourth external electrodes be within a range of 1 μm to 10 μm in the stacking direction by incorporating the thickness of the side surface external electrode structure of Togou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a thickness of the external electrode in the stacking direction is within a range of 1 μm to 10 μm into the structure of modified Yoichi. One would have been motivated in the multilayer ceramic capacitor of modified Yoichi and have the  thickness of the external electrode in the stacking direction be within a range of 1 μm to 10 μm in order to provide a multilayer ceramic capacitor that is able to provide a high capacitance by thinning the external electrode comprised of a base layer thickness and the thickness of the plurality plating layer, as indicated by Togou in ¶[0010_0054_0061 & 0064-0065], in the multilayer ceramic capacitor of modified Yoichi.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a multilayer ceramic capacitor, comprising: …wherein the first and second through electrodes protrude outwardly from the body through, among the first and second surfaces, only the first surface of the body, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 3-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847